Citation Nr: 9931101	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative changes of the lumbar spine with spondylosis at 
L5.

2.  Entitlement to service connection for L3 cauda equina 
syndrome, with loss of use of the lower extremities, 
neurogenic bladder, and neurogenic bowel.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Cleveland, Ohio, 
and San Diego, California, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  Subsequently, the case 
was transferred to the RO in Reno, Nevada.

In August 1994 the RO denied entitlement to an increased 
rating for a low back disorder.  The veteran perfected an 
appeal as to this issue in February 1995.

In February 1996 the RO, inter alia, continued a 40 percent 
disability rating for degenerative changes of the lumbar 
spine, with spondylosis at L5, denied service connection for 
L3 cauda equina syndrome, with loss of use of the lower 
extremities, neurogenic bladder and neurogenic bowel, and 
denied entitlement to special monthly compensation due to 
loss of use of the lower extremities, bowel and bladder.  
Subsequently, the veteran perfected an appeal as to the 
service connection issues.

In January 1999 the Board remanded the case to the RO for 
additional development.

The Board notes the veteran's August 1994 correspondence may 
be construed as a claim for entitlement to a total rating 
based upon individual unemployability, and that other 
correspondence of record raises claims for entitlement to 
housing and vehicle adaptation, clothing allowance, and 
special equipment.  As these matters are not developed for 
appellate review, they are referred to the RO for appropriate 
action.

The Board also notes that the record does not reflect the 
veteran has perfected an appeal as to the issue of 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance.  See 38 C.F.R. 
§§ 20.200, 20.202 (1999).  Therefore, the issues listed on 
the title page of this decision are the only issues presently 
before the Board for appellate review.

The issue of entitlement to a rating in excess of 40 percent 
for degenerative changes of the lumbar spine with spondylosis 
at L5 is addressed in a remand order at the end of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the service connection issue on appeal has 
been obtained.  

2.  Persuasive medical evidence demonstrates the veteran's L3 
cauda equina syndrome, with loss of use of the lower 
extremities, neurogenic bladder, and neurogenic bowel, is 
proximately due to his service-connected degenerative changes 
of the lumbar spine with spondylosis at L5.


CONCLUSION OF LAW

The veteran's L3 cauda equina syndrome, with loss of use of 
the lower extremities, neurogenic bladder, and neurogenic 
bowel, is proximately due to a service-connected disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1999).  

The United States Court of Appeals for Veterans Claims(Court) 
has held that, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

In this case, service medical records show the veteran was 
treated for back pain with diagnoses of possible osteoblastic 
lesion at L4 and narrowing of L4 and L5 interspaces with 
osteophytic reactive bone growth probably secondary to an old 
disk injury and posterior element fracture.  The record 
reflects entitlement to service connection for degenerative 
changes of the lumbar spine with spondylosis at L5 was 
established in a March 1971 rating decision. 

VA examination in October 1988 included diagnoses of 
spondylosis and degenerative arthritis of the lumbosacral 
spine.  An x-ray examination revealed arthritis of the lower 
lumbar spine with markedly narrowed disc spaces between L4 
and S1.  

Private hospital records dated in January 1995 included 
diagnoses of status post cauda equina syndrome secondary to 
L3-4 disc herniation and acquired spinal stenosis at L2-3 and 
L3-4 with residual paraparesis, neurogenic bowel and bladder, 
and functional dependency.  A report of medical history noted 
chronic low back pain subsequent to a January 1994 
occupational injury.

VA hospital records dated in April 1995 included diagnoses of 
acute lumbar spinal cord injury, L3 paraplegia, neurogenic 
bladder with areflexia, and neurogenic bowel.  A May 1995 VA 
examination found cauda equina injury, paraparesis, 
neurogenic bladder with urinary incontinence, and neurogenic 
bowel with bowel incontinence.

VA examination in January 1996 included a diagnosis of cauda 
equina syndrome with paraparesis secondary to a congenital 
narrow canal with herniated disc.  The examiner noted that 
the veteran had a congenital anomaly without which his 
herniated disc probably would not have resulted in the 
present severe disability.

VA examination in April 1998 included diagnoses of cauda 
equina syndrome and congenital abnormalities of the lumbar 
spine.  The examiner noted the veteran's cauda equina 
syndrome was due to a rupture of the L3-4 disc because of 
congenital anomalies, a blocked vertebra, and the loss of 
motion at L4-5 which caused stress at the L3-4 level.  The 
examiner opined that additional spinal disability was "more 
related to the anatomy of the spine than his 1970 bending 
over injury".  It was noted the veteran was basically 
paralyzed with no useful motion of his lower extremities.  

An October 1998 private neuroradiologist's opinion, based 
upon a comprehensive review of the record, found the 
veteran's additional disabilities including L3 cauda equina 
syndrome, with loss of use of the lower extremities, 
neurogenic bladder, and neurogenic bowel, could not be 
dissociated from the veteran's service-connected lumbosacral 
spine disability.  

Based upon the evidence of record, the Board finds that 
persuasive medical evidence demonstrates the veteran's L3 
cauda equina syndrome, with loss of use of the lower 
extremities, neurogenic bladder, and neurogenic bowel, is 
proximately due to a service-connected disability.  Although 
the evidence indicates a congenital lumbar spine disorder, VA 
and private medical opinions show that additional lumbar 
spine disability was incurred, at least in part, because of 
stress caused by the veteran's service-connected limitation 
of motion of the lumbar spine.  Even the VA examiner, who 
implicated the congenital spine disorder as the main cause of 
additional spine dysfunction, noted that the loss of motion 
at L4-5 (presumably due to service-connected disability) was 
a factor in the onset of the additional disability.  
Therefore, the Board finds entitlement to service connection 
for L3 cauda equina syndrome, with loss of use of the lower 
extremities, neurogenic bladder, and neurogenic bowel, is 
warranted.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for L3 cauda equina 
syndrome, with loss of use of the lower extremities, 
neurogenic bladder, and neurogenic bowel is granted.


REMAND

As to the issue of entitlement to a rating in excess of 40 
percent for degenerative changes of the lumbar spine with 
spondylosis at L5, the Board notes additional development is 
required for an adequate determination.  As noted above, 
entitlement to service connection for L3 cauda equina 
syndrome, with loss of use of the lower extremities, 
neurogenic bladder, and neurogenic bowel, has been 
established and an evaluation will be assigned.  The Board 
finds this matter is inextricably intertwined with the 
veteran's higher rating claim.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

The RO should issue a rating decision 
which establishes service connection for 
L3 cauda equina syndrome, with loss of 
use of the lower extremities, neurogenic 
bladder, and neurogenic bowel and assign 
an evaluation.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a rating in excess of 40 percent for 
degenerative changes of the lumbar spine 
with spondylosis at L5.  The RO should 
consider all applicable laws and 
regulations, including 38 C.F.R. § 4.14 
(1999), and provide adequate reasons and 
bases for any adverse determination.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals







